DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amended claims which refer to multiple signal processing according to sounds as “performing a first signal processing algorithm on sound originating from one or more of a first set of directions relative to said array to isolate a first sound source located within the first set of directions; and performing a second signal processing algorithm on sound originating from one or more of a second set of directions relative to said array to isolate a second sound source located within the second set of directions” has been analyzed and rejected over new ground of rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-10, 15, 28, 33-34 is/are rejected under 35 U.S.C. 102 a (s) as being anticipated by Gigandet et al. (US 11, 095, 978 B2).

Claim 1, the prior art as in Gigandet et al. disclose of a method comprising: receiving sound at a plurality of discrete microphones arranged in a circular array, at least some of said microphones producing signals in response to said sound (fig.2 (20-22), col.3 line 15-30);  performing a first signal processing algorithm on sound originating from one or more of a first set of directions relative to said array to isolate a first sound source located within the first set of directions; and performing a second signal processing algorithm on sound originating from one or more of a second set of directions relative to said array to isolate a second sound source located within the second set of directions (fig.3 (32); fig.7; col.4 line 1-67/various configurations processing based on sound microphones to yield respective directive beams for spatial sounds).  

2. (Original) The method as claimed in claim 1 wherein the first processing algorithm comprises a broadside processing technique (fig.1; col.4 line 1-67/various beams processing).  

3. (Previously Presented) The method as claimed in claim 1 wherein the first set of directions comprises directions up to a threshold angle from a perpendicular to the plane of the array (fig.1/4/7; col.3 line 60-67).  

4. (Original) The method as claimed in claim 3 wherein the threshold angle is between 50 and 70 (fig.1/4/7; col.3 line 60-67).    

6. (Previously Presented) The method as claimed in claim 1 further comprising using an orientation sensor to determine an orientation of the array and using said orientation to determine an first and second portions of sound (fig.3 (34/32); col.5 line 20-40).  


9. (Currently Amended) A system for capturing sound comprising: a plurality of discrete microphones arranged in a circular array (fig.2 (20-22), col.3 line 15-30); , a processing system arranged to perform a first signal processing algorithm on sound originating from one or more of a first set of directions relative to said array to isolate a first sound source located within the first set of directions; wherein said processing system is arranged to perform a second signal processing algorithm on sound originating from one or more of a second set of directions relative to said array to isolate a second sound source located within the second set of directions fig.3 (32); fig.7; col.4 line 1-67/various configurations processing based on sound microphones to yield respective directive beams for spatial sounds).  
 
10. (Original) The system as claimed in claim 9, further comprising a support structure (fig.1-2 (10); col.3 line 40-40).  

15. (Previously Presented) The system as claimed in claim 9, wherein the processing subsystem is arranged to filter out spatial noise according to respective algorithms designated for each of a plurality of noise directions (col.4 line 25-65; col.6 line 40-67/the system is to combat noise directions for improve desired signal).  

28. (Previously Presented) The system as claimed in claim 9 wherein the microphones are arranged at equal angular spacings around the circular array(s) (col.3 line 20-30).  

33. (Previously Presented) The system or device as claimed in claim 9, wherein the first plurality of discrete microphone and the second plurality of microphones are mounted on a common ring (col.3 line 25-30). 
 
34. (Previously Presented) The system or device as claimed in claim 9, wherein the second plurality of microphones are at the same angular positions on the circular array as the first plurality of microphones (fig.2 (20-22); col.3 line 20-30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gigandet et al. (US 11, 095, 978 B2) and Mansour et al. (US 10, 657, 981 B1).


Claim 5, the method as claimed in claim 1. Although lacking is the particular beamforming as wherein the second processing algorithm comprises super-directive beamforming.  
	However, Mansour et al. disclose of a certain beamforming including processing algorithm comprises super-directive beamforming (col.10 line 25-35). Thus, one of the ordinary skills in the art could have modified the art by adding the noted super-directive beamforming for improving the directivities properties related to desired sound signal.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gigandet et al. (US 11, 095, 978 B2) and Bultan et al. (US 10,310,082 B2).
Claim 24, the system as claimed in claim 9, but the prior art never specify as wherein a maximum excited phase mode order for which the system Is optimized is in the range 1 to 15.
Bu the art as in Bultan et al. disclose of the similar system including maximum excited chase mode order for which the system is optimized is in the range 1 to 15 (col.24 line 30-65}. Thus, one of the ordinary skills in the art could have modified the art by including such aspect of a system including maximum excited chase mode order for which the system is optimized is in the range 1 to 15 so as to determine the source location for different spectrum.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gigandet et al. (US 11, 095, 978 B2) and Elko et al.(US 9,202,475 B2).
Claim 21, the system as claimed in claim 9, although lacking is wherein a limiting aperture of the concentric circular arrays is equal to 2pi/ki, where k1 is a smallest wavenumber the array is designed to detect.
But the general concept of implementing the aperture of microphones as being equal to 2pi/k, where ki is a smallest wavenumber the array is designed to detect is noted therein (col.5 line 1-6}. Thus, one of the ordinary skills in the art could have modified any microphone arrangement even having a concentric microphone by adding such aperture of microphones as being equal to 2pi/ki, so as to having the proper spacing for implementing the desired beamforming operation.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gigandet et al. (US 11, 095, 978 B2) and Xiang et al. (US 10,602,265 B2).
27. The system as claimed in claim 9, but the art never specify as wherein said microphones have a spacing less than or equal to half a wavelength of a highest frequency signal the array is designed to sample.
But he art as in Xiang disclose of a certain microphones have a spacing less than or equal to half a wavelength of a highest frequency signal the array is designed to sample (col.3 line 10-25}. Thus, one of the ordinary skills in the art could have modified the art by adding such microphones have a spacing less than or equal to half a wavelength as noted for maintaining their position on particular space to localize the sound.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gigandet et al. (US 11, 095, 978 B2) and Poletti (US 7,133,530 B2).
24. (Previously Presented} The system as claimed in claim 9, but the art never specify as wherein a maximum excited phase mode order for which the system is optimized is in the range 1 to 15.
But Poletti disclose of a system including a maximum excited chase mode order for which the system is optimized is in the range 1 to 15 (fig.3; col.5 line 45- 57}. Thus, one of the ordinary skills in the art could have modified the art by adding the noted maximum excited phase mode order for which the system is optimized is in the range 1 to 15 so as to provide constant beam pattern with frequency response.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gigandet et al. (US 11, 095, 978 B2) and Choisel et al. (US 10,264,351 B1).

30. (Previously Presented} The system as claimed in claim 10, wherein the plurality of discrete microphones of various shapes being concentric as noted (col.i9 line 50-60), but the art never specify of such microphones comprise a first array and said plurality of microphone signals comprise a plurality of first microphone signals, said system further comprising a second plurality of discrete microphones arranged on the support structure in a second circular array, concentric with the first circular array and arranged to provide a respective plurality of second microphone signals, wherein the first plurality of microphones are mounted so that they have vectors normal to their respective membranes oriented substantially radially with respect to the first circular array and the second plurality of microphones are mounted so that they have vectors normal to their respective membrane oriented substantially parallel to an axis of the second circular array.
But the general concept of varying microphone configurations including microphones comprise a first array and said plurality of microphone signals comprise a plurality of first microphone signals, said system further comprising a second plurality of discrete microphones arranged on the support structure in a second circular array, concentric with the first circular array and arranged to provide a respective plurality of second microphone signals, wherein the first plurality of microphones are mounted so that they have vectors normal to their respective membranes oriented substantially radially with respect to the first circular array and the second plurality of microphones are mounted so that they have vectors normal to their respective membrane oriented substantially parallel to an axis of the second circular array (fig.2 (M)}; col.5 Hine 70-30). Thus, one of the ordinary skills In the art could have modified the art by adding the various microphones including such concentric with the first circular array and arranged to provide a respective plurality of second microphone signals, wherein the first plurality of microphones are mounted so that they have vectors normal to their respective membranes oriented substantially racially with respect to the first circular array and the second plurality of microphones are mounted so that they have vectors normal to their respective membrane oriented substantially parallel to an axis of the second circular array so as to effect various beam operation according to surface.

Claim(s) 7, 16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gigandet et al. (US 11, 095, 978 B2) and Sawa et al. (US 10,536, 681 B2).

7. (Previously Presented) The method as claimed in claim 1 , although lacked is issue regarding comprising receiving sound at a plurality of discrete microphones arranged in a plurality of concentric circular arrays .

However, Sawa et al. disclose of various microphone including receiving sound at a plurality of discrete microphones arranged in a plurality of concentric circular arrays (fig.2A;  col.9 l ine 15-25). Thus, one of the ordinary skills in the art could have configured the microphone array arrangement by adding the noted receiving sound at a plurality of discrete microphones arranged in a plurality of concentric circular arrays for extracting sound of low range characteristic.  

Similarly, the claim(s) 16 which in substance disclose the same feature as in claim(s) 7 has been analyzed and rejected accordingly. 

Claim 23. (Previously Presented) The system as claimed in claim 9 , but the art lacked of such comprising a centre microphone(s) at a centre of the circular array(s).  

However, Sawa et al. disclose of various microphone including centre microphone(s) at a centre of the circular array(s) (fig.2A;  col.9 line 15-25). Thus, one of the ordinary skills in the art could have configured the microphone array arrangement by adding the noted centre microphone(s) at a centre of the circular array(s) for extracting sound of low range characteristic.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654